Title: General Orders, 9 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday April 9th 1780
            Parole Urbanity—  C. Signs Wag—Warble.
          
          Lieutenant Edwards of Colonel Jackson’s regiment is appointed Deputy Judge Advocate in the Army of the United States and is to be respected as such.
          A General Court-Martial of the line is to sit tomorrow at the new store room in Morristown for the trial of such Prisoners as shall be brought before them—Colonel Livingston is appointed President—Lieut. Col. Huntington, and Major C. Stewart are appointed members—Genl Hands brigade sends one Captain &c.
          The commanding officers of brigades and regiments are immediately to call in all soldiers belonging to their respective corps who are upon Extra Service, Guards, Fatigue Parties, Artificers &c.—agreeable to general orders of the 5th instant and who have not been detached by a subsequent general order, except such as are immediately connected with the line, the Commander in Chief’s guards, the detachment at Paramus, Artificers employed in the Quarter Master General’s department and Colonel Baldwin’s corps; Men employed at public factories by order of the honorable Board of War or the Commander in Chief, and Waiters on General and Staff officers, of which last a special return is to be made to the Adjutant General from each brigade as soon as possible.
        